                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 3:19-CR-176
                                                  )
 UVER ALEXANDER VALERA                            )
 ESQUENAZI                                        )


                                MEMORANDUM AND ORDER

         This criminal case is set for trial on December 8, 2020. Now before the Court is

  the defendant’s motion to continue. [Doc. 40]. Therein, defense counsel states that the

  defendant and the prosecution have reached a plea agreement but that additional time is

  needed to get that document filed due to obstacles secondary both to counsel’s location

  (south Florida) and the COVID-19 pandemic. According to the motion, the requested

  continuance is not opposed by the United States.

         The motion will be granted. The Court finds that the ends of justice served by

  granting the motion outweigh the best interests of the public and the defendant in a

  speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that failing to grant the motion

  would deny the defendant reasonable time necessary for effective preparation should the

  parties’ plea negotiations prove unsuccessful. 18 U.S.C. § 3161(h)(7)(B)(iv). The

  motion requires a delay in the proceedings. Therefore, all the time from the filing of the

  motion to the new trial date is excludable as provided by the Speedy Trial Act. 18 U.S.C.

  § 3161(h)(7)(A).



Case 3:19-cr-00176-RLJ-DCP Document 54 Filed 12/01/20 Page 1 of 2 PageID #: 149
         The defendant’s motion [doc. 53] is accordingly GRANTED.               Trial is

  CONTINUED from December 8, 2020, to Tuesday, January 26, 2021, at 9:00 a.m. in

  Knoxville. The plea cutoff deadline is reset to December 28, 2020.

              IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2

Case 3:19-cr-00176-RLJ-DCP Document 54 Filed 12/01/20 Page 2 of 2 PageID #: 150
